DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive. Applicant argues that there is no teaching suggestion or motivation to combine the references. 
Applicant argues that the teachings of Mahrer are that absorptive material add additional weight to a valve assembly and thus teach away from having sound absorbers near to an outflow valve.  While the inventive structure of Mahrer teaches that such elements are weighty, it is also the case that Mahrer expressly states that “It would be obvious to dispose the valve within a housing lined with noise absorbent materials or line the valve elements with such material…”
The teachings of Herrera (see Background section) state that such mass problems are known. The device of Herrera is taught to be absorptive with cavities which absorb sound without the need for bulk filler. 
As such the teachings of Herrera comprise a panel with a reduced weight in comparison to older style absorber materials of the type that would have been known and contemplated at the time of Mahrer, thus obviating the problems of the absorption material known at the time of Mahrer. 
These materials were known in the art prior to the effective filing date of the instant invention and as such would have been obvious to apply. They would have been obvious to apply to any portion of the aircraft that would require silencing as they are a known material.
Taken as a whole the teachings of Herrera and Mahrer would be obvious to combine as the teachings of Herrera over come a previous problem and even by the teachings of Mahrer would have been obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-5,7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrer
(US3740006) in view of Herrera (US20180018952).
With respect to claim 1 Mahrer discloses (fig 1) an outflow valve assembly for an aircraft having a fuselage that at least partially surrounds an interior, the outflow valve assembly comprising: 
A louver (28) configured to be movable disposed to at least partially cover an opening form the through the fuselage;
A motor (36) coupled to the louver and configured to move the louver between a closed position to obstruct fluid communication through the opening and an open position to allow fluid communication through the opening between the interior and the outside of the aircraft; and a sound reducing panel (30) configured to be disposed adjacent to the opening to attenuate noise that is generated when the louver is in the open position.
Mahrer does not disclose the sound reduction panel as being an absorptive panel per se.
Herrera discloses the use of a sound absorption panel for the reduction of sounds form a fluid flow (see figure 7 ).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Herrera to use an absorptive structure as the sound reduction means as sound absorption is a known means of sound reduction for the reduction of  sounds associated with a fluid flow.
With respect to claim 2 Mahrer as modified further discloses wherein the sound  absorptive panel comprises a first porous layer that has an outer porous surface configured to be disposed adjacent to the louver and that has pores formed therethrough that permit molecular oscillation through the first porous layer (by nature of the element 30 of Maher  allowing flow therethrough it is known to be porous, by Herrera discloses paragraph 27 allowing airflow through openings 204).
With respect to claim 3 Mahrer as modified further discloses (see Herrera paragraph 29 and para 27) the use of perforated metal layer as the porous layer.
With respect to claim 4 as it regards the specifically select range it would have been an obvious matter to select the flow resistivity based upon the desired sound output of the device. Further it has been held that that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re  Aller, 105 USPQ 233.
With respect to claim 5 Mahrer as modified (see Herrera fig 4) discloses a multiple layer structure. The selection of multiple layers of perforate or pours material would have been an obvious selection based upon the desired effect on the sound. It is known how layers of porous material interact with sounds and as such the duplication of these layers to arrive at a specific desired output would have been an obvious matter. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 7 Mahrer as modified further discloses (see Herrera) the use of a honeycomb layer (refer to the honeycomb cells as taught by Herrera).
With respect to claim 8 as it regards the specific selection of the size of the openings it would have been an obvious matter as the opening size would determine in part the sound reduction properties of the honeycomb. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 9 Maherer as modified further discloses (Herrera fig 4) wherein the sound absorptive panel comprises a third solid layer that is disposed adjacent to the second layer opposite the porous layer.
With respect to claim 10 Mahrer further discloses the third solid layer comprises one of a fiber reinforced composite material (see Herrera para 29). Herrera further disclose the use of a metal sheet in para 29. As it regards it being a rain barrier per se this would have been an obvious matter given that rain is known to occur outside of the fuselage and doors are known to be formed to keep rain out of living spaces.
With respect to claim 11 as it regards the specific thickness it would have been obvious to select the thickness based upon the desired output and the available space. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 12 As it regards the aircraft having the fuselage and the outflow valve as above detailed, Mahrer and Herrera both disclose the use of the silencing means in conjunction with an aircraft, including Mahrer disclosing the fuselage per se.

With respect to claim 13 Mahrer further discloses a first arm (42 ) that has a first end portion that is coupled to the louver and a second end portion that is coupled t the motor (by means of the linkage 38) wherein the motor is configured to drive the arm to move the louver between the closed position and the open position.
With respect to claim 14 Mahrer as modified further discloses wherein the motor, the arm and the louver form at least part of an outflow valve subassembly, wherein the outflow valve subassembly extends from a lower subassembly portion that includes the louver to an upper subassembly portion that includes the motor, and wherein the outflow valve assembly further comprises at least one additional sound absorptive panel (as would be merely a duplication of parts) to form a sound absorptive wall that encloses at least the lower subassembly portion.
With respect to claim 15 Mahrer as modified further discloses wherein the sound absorptive panel or the at least one additional sound absorptive panel slant inwardly (see Mahrer) towards the outflow valve subassembly in a direction from the lower subassembly portion to the upper subassembly portion.
With respect to claim 16 as it regards the specific claimed angle it would have been obvious to select so as to alter the fluid flow in only the manner as desired, angle of flow change is known to cause turbulence and as such known to be controlled for.
With respect to claim 17 as it regards the provision of second valve flaps and arms this would have been a mere duplication of the parts so as to have better flow control.
With respect to claims 18 and 19 as | regards the additional sound panel provision this would have been only a mere duplication of parts an and obvious matter to increase the sound reduction properties.

With respect to claim 20 as it regards the method steps of disposing, and coupling as the elements are taught in the apparatus to be so coupled and disposed the method steps of  coupling and disposing are implicitly taught.

2. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahrer (US3740006) in view of Herrera (US20180018952) as applied to claim 1 and in further view of Roberts (US20130255176).
As it regards the use of a foam in a panel this is a well known means of reducing noise and is taught from at least Roberts abstract. 
It would have been obvious to one of ordinary skill in the art to use the known sound absorbing means of foam in the device of Mahrer as it has known properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837